                 IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
IRIS CHAMBERS and LAMAR                      :    Civil No. 1:18-cv-2386
DeSHIELDS,                                   :
                                             :
              Plaintiffs,                    :
                                             :
              v.                             :
                                             :
YORK COUNTY PRISON, et al.,                  :
                                             :
              Defendants.                    :    Judge Sylvia H. Rambo

                               MEMORANDUM
        Before the court is the motion to dismiss (Doc. 11) filed by Defendants Clair

Doll, Mary Sabol, York County Prison (“YCP”), and John Does 1-10 (collectively,

“Defendants”). Having reviewed the brief in support of Defendants’ motion to

dismiss (Doc. 12), the brief in opposition (Doc. 20) filed by Plaintiffs Iris Chambers

(“Ms. Chambers”) and Lamar DeShields (“Mr. DeShields”; collectively,

“Plaintiffs”), and Defendants’ reply (Doc. 21), the motion is granted in part and

denied in part.

   I.      Background

        For the purposes of resolving the motion to dismiss, the court will treat as true

all well-pleaded allegations in Plaintiffs’ amended complaint (Doc. 9) and make all

reasonable inferences in favor of Plaintiffs. This is a fairly simple Title VII

discrimination case. Plaintiffs have been employees of YCP for almost ten years.

They complain that they have received, over the course of their employment—

                                            1
including as late as March of 2019—a pattern of discriminatory treatment, some of

which involve conduct that would be uniquely offensive to non-white people, such

as: jokes about black people eating watermelon and fried chicken; insults regarding

their hair; racist insults directly from their supervisors; and coworkers presenting

confederate flags and refusing to take them down. Importantly, Plaintiffs have

repeatedly advised their supervisors of these actions, and, instead of addressing

them, Plaintiffs’ managers have in some ways participated in them and others have

taken no efforts to remedy them. Plaintiffs have also received disparate treatment

which the white employees have not been subjected to, including: being passed over

for promotions in favor of less qualified white candidates; intentionally being locked

between buildings; being arbitrarily denied backup; being bullied by coworkers;

having their personal information distributed to inmates; and having co-workers

encourage inmates to file false complaints against them.

       On May 14, 2018, Ms. Chambers filed a complaint with the Equal

Employment Opportunity Commission (“EEOC”).                       (Doc. 12-1.)1      It includes

complaints that Ms. Chambers has been subjected to bullying and racist comments

from coworkers, despite complaining about these things to her employers. (See id.

at 3.) It does not include any complaints regarding Ms. Chambers being passed over


1
         Because an EEOC complaint is a matter of public record, the court may take judicial notice
of it in deciding a 12(b)(6) motion to dismiss. See McCain v. Indep. Chrysler-Plymouth Inc., No.
CIV. A. 02-863, 2002 WL 1835650, at *1 (E.D. Pa. Aug. 7, 20902) (collecting cases).

                                                2
for promotions, being assigned to dangerous areas of the prison, or failing to receive

backup when requested.

       On May 14, 2018, Mr. DeShields filed a complaint with the EEOC. (Doc. 12-

2.) It includes complaints that Mr. DeShields has generally been subjected to racist

comments, bullying, exposure to racist imagery,2 and having his son passed over for

a job.3 (See id. at p. 3.) It does not include complaints regarding Mr. DeShields

being passed over for promotions, assigned to more dangerous parts of the prison,

or suspended.

       On December 17, 2018, Plaintiffs brought suit against Defendants, asserting

four causes of action: (1) discrimination and retaliation claims under 42

U.S.C. § 2000, et seq., Title VII of the Civil Rights Act of 1964; (2) a 42 U.S.C. §

1983 violation; (3) a “CIVIL RIGHTS CONSPIRACY” claim; and (4) a

Pennsylvania Human Relations Act (“PHRA”) violation. (Doc. 1.) On February 26,

2019, Defendants filed a 12(b)(6) motion to dismiss. (Doc. 5.) On April 2, 2019,

Plaintiff filed an amended complaint, adding new facts and replacing the conspiracy



2
        Cf. Sypniewski v. Warren Hills Reg’l Bd. of Educ., 307 F.3d 243, 254 (3d Cir. 2002)
(explaining, in dicta, that the confederate flag can, in context, be a racist symbol promoting racial
conflict).
3
        Because both Plaintiffs are employees of YCP, neither has standing to challenge YCP’s
hiring policies. See Reichman v. Bureau of Affirmative Action, 536 F. Supp. 1149, 1167 (M.D. Pa.
1982) (collecting cases stating a party lacks standing to challenge a hiring policy if they were
actually hired). Mr. DeShields’s son being passed over thus cannot serve as an actionable basis
for a discrimination claim. If true, however, it could be evidence of racial animus on the part of
the YCP supervisors.
                                                 3
claim with a 42 U.S.C. § 1981 claim. (Doc. 9.) In response, Defendants filed a new

motion to dismiss one week later. (Doc. 11.)

         Defendants move to dismiss on three general grounds: (1) failure to allege

sufficient facts; (2) failure to exhaust administrative remedies; and (3) the statute of

limitations. Plaintiffs filed a response on May 20, 2019. (Doc. 20.) Defendants

filed their reply on June 2, 2019. (Doc. 21.) The issue is thus ripe for review.

   II.      Standard of Review

         To survive a motion to dismiss under Rule 12(b)(6), the plaintiff must allege

“factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (citing Bell Atlantic Corp. v. Twombly, 550 U.S. 544 (2007)). “When

reviewing a 12(b)(6) motion, we ‘accept as true all well-pled factual allegations in

the complaint and all reasonable inferences that can be drawn from them.’” Estate

of Ginzburg by Ermey v. Electrolux Home Prods., Inc., --- F. App’x ----, 2019 WL

4187372, at *3 (3d Cir. Sept. 4, 2019) (quoting Taksir v. Vanguard Grp., 903 F.3d

95, 96-97 (3d Cir. 2018)). The facts alleged must be “construed in the light most

favorable to the plaintiff.” In re Ins. Brokerage Antitrust Litig., 618 F.3d 300, 314

(3d Cir. 2010) (internal quotations, brackets, and ellipses omitted). The universe of

facts upon which the court may rely includes those facts alleged in the complaint,

facts which the court may take judicial notice of, and indisputably authentic


                                           4
documents referred to in the plaintiff’s complaint. Hartig Drug Co., Inc. v. Senju

Pharm Co., 836 F.3d 261, 268 (3d Cir. 2016).

      The Third Circuit has detailed a three-step process to determine whether a

complaint meets the pleading standard. Bistrian v. Levi, 696 F.3d 352 (3d Cir. 2014).

First, the court outlines the elements a plaintiff must plead to state a claim for relief.

Id. at 365. Second, the court must “peel away those allegations that are no more

than conclusions and thus not entitled to the assumption of truth.” Id. Third, the

court “look[s] for well-pled factual allegations, assume[s] their veracity, and then

‘determine[s] whether they plausibly give rise to an entitlement to relief.’” Id.

(quoting Iqbal, 556 U.S. at 679). The last step is “a context-specific task that

requires the reviewing court to draw on its judicial experience and common sense.”

Id. In assessing the level of factual details required under Twombly, the Third Circuit

has held:

             The Supreme Court reaffirmed that Fed. R. Civ. P. 8
             requires only a short and plain statement of the claim
             showing that the pleader is entitled to relief, in order to
             give the defendant fair notice of what the claim is and the
             grounds upon which it rests, and that this standard does
             not require detailed factual allegations.

Phillips v. Cty. of Allegheny, 515 F.3d 224, 231 (3d Cir. 2008) (internal citations and

quotations omitted).




                                            5
   III.   Discussion

          A. Plaintiffs failed to exhaust their administrative remedies regarding
             their promotions complaints.

      Prior to filing a complaint, a plaintiff alleging discrimination must exhaust his

or her administrative remedies by filing a charge with the EEOC. Williams v. E.

Orange Cmty. Charter Sch., 396 F. App’x 895, 897 (3d Cir. 2010) (citations

omitted). The lawsuit is “limited to claims that are within the scope of the initial

administrative charge.” Id. (citing Antol v. Perry, 82 F.3d 1291, 1296 (3d Cir.

1996)). EEOC charges are provided a “fairly liberal construction,” and “the failure

to check a particular box on an EEOC charge . . . is not necessarily indicative of a

failure to exhaust the mandatory administrative remedies.” Lowenstein v. Catholic

Health E., 820 F. Supp. 2d 639, 644 (E.D. Pa. 2011) (quoting Schouten v. CSX

Transp., Inc., 58 F. Supp. 2d 614, 616 (E.D. Pa. 1999)). “[T]he purpose of the filing

requirement is to enable the EEOC to investigate and, if cause is found, to attempt

to use informal means to reach a settlement of the dispute.” Anjelino v. N.Y. Times

Co., 200 F.3d 73, 94 (3d Cir. 1999) (citing Hicks v. ABT Assocs., Inc., 572 F.2d 960,

963 (3d Cir. 1978)).

      The issue arises when a party brings a claim in court that was not included in

a previous EEOC charge. If the plaintiff failed to file any claim with the EEOC,

then the court should dismiss the claim without prejudice with leave to file a claim

with the EEOC, assuming the statute of limitations has not run. See Wardlaw v. City
                                          6
of Phila. Street’s Dep’t, 378 F. App’x 222, 226 (3d Cir. 2010) (“The District Court

[properly] stated that the dismissal of the Title VII claim was without prejudice so

that Wardlaw could file an amended claim once she received a right-to-sue letter

from the EEOC.”); id. at 224 n.1 (dismissal can effectively be a final order if the

statute of limitations has run). If the plaintiff did file a complaint, but omitted certain

events that pre-date the EEOC filing, they are barred from later bringing those claims

in court. See, e.g., Ford-Greene v. NHS, Inc., 106 F. Supp. 3d 590, 602 (E.D. Pa.

2015) (dismissing claims with prejudice because they were not included in an

earlier-filed EEOC complaint); Thomas v. St. Mary Med. Ctr., 22 F. Supp. 3d 459,

471, 477 (E.D. Pa. 2014) (same).

       A different set of rules governs new events occurring after the filing of the

EEOC complaint. New events can be included in a lawsuit if a liberal construction

of the EEOC complaint indicates the EEOC was already on notice as to the general

category of complaints the new events fall under. Foust v. FMC Corp., 962 F. Supp.

650, 656 (E.D. Pa. 1997) (“[C]laims not included in an EEOC charge but permitted

by the district court typically either arise during the pendency of the EEOC

investigation or are closely related to conduct alleged in the charge and are

considered explanations of the charge.”); Antol, 82 F.3d at 1295 (“Requiring a new

EEOC filing for each and every discriminatory act would not serve the purposes of

the statutory scheme where the later discriminatory act fell squarely within the scope


                                            7
of the earlier EEOC complaint or investigation.”). Further, even if not included in

the charge, an event occurring during the pendency of the investigation may be

validly brought before the court if the issue was nonetheless “brought to the attention

of the EEOC investigator before the Right to Sue letter issued.” Foust, 962 F. Supp.

at 656. But in the event new, discrete discriminatory acts occur after the conclusion

of the EEOC investigation, the plaintiff is required to file a new charge with the

EEOC. See Wilson-Thomas v. Small Bus. Admin., No. 89-1669, 1989 WL 89279, at

*2-3 (E.D. Pa. Aug. 3, 1989).

      Here, there are four primary issues in Plaintiffs’ complaint that were not raised

in their EEOC complaints: being passed over for promotions; being placed in

dangerous work conditions; being arbitrarily denied backup; and being subject to

retaliation. The act of being passed over for a promotion is a discrete act of

discrimination and thus cannot be reasonably construed to fall within the EEOC

complaint. See Ford-Greene, 106 F. Supp. 3d at 602-03. In contrast, Plaintiffs’

dangerous work conditions and lack of backup can be liberally construed as general

acts of harassment and bullying stemming from an overall hostile workplace. The

EEOC charges should thus have put the EEOC and YCP sufficiently on alert

regarding those complaints. Further, the retaliation claim is connected to Plaintiffs’

larger allegation that complaints about racist conduct in the workplace had been

repeatedly handled poorly by their supervisors. See Reynolds v. Aria Health, No.


                                          8
12-2954, 2013 WL 2392903, at *6 (E.D. Pa. May 31, 2013) (collecting cases where

courts treated a retaliation claim as encompassed within an EEOC hostile workplace

complaint). The court will thus dismiss with prejudice the failure to promote claims

but finds Plaintiffs have exhausted their administrative remedies regarding all other

claims.

          B. The court will not exclude any allegations based on the statute of
             limitations.

      Defendants move to exclude several allegations that occurred over two years

before Plaintiffs filed suit. Because Plaintiffs have not expressly pleaded facts

establishing the Defendants’ statute of limitations defense, and because Plaintiffs

have pleaded racially discriminatory conduct in the past two years, the court will not

dismiss the case, or any earlier allegations, on this basis.

      The statute of limitations is, generally, an affirmative defense which must be

pleaded and proved by the defendant. Schmidt v. Skolas, 770 F.3d 241, 249 (3d Cir.

2014). Dismissal of a complaint under 12(b)(6) on statute of limitations grounds is

nonetheless appropriate “when the plaintiff effectively pleads herself out of court by

alleging facts that are sufficient to establish the defense.” Id. at 251 (internal

quotations omitted); accord id. at 249 (“If the bar is not apparent on the face of the

complaint, then it may not be afforded the basis for a dismissal of the complaint

under Rule 12(b)(6).”) (internal brackets and quotations omitted) (citing Robinson

v. Johnson, 313 F.3d 128, 134-35 (3d Cir. 2002)).              Once evidence must be
                                           9
introduced, the plaintiff will bear the burden of proving any exception to the

limitations period, such as the discovery rule; but the court “may not allocate the

burden of invoking the [exception] in a way that is inconsistent with the rule that a

plaintiff is not required to plead, in a complaint, facts sufficient to overcome an

affirmative defense.” Id. at 251.

      Under the continuing tort doctrine, “when a defendant’s conduct is part of a

continuing practice, an action is timely so long as the last act evidencing the

continuing practice falls within the limitations period; in such an instance, the court

will grant relief for the earlier related acts that would otherwise be time barred.”

Napier v. Cty. of Snyder, 833 F. Supp. 2d 421, 427 (M.D. Pa. 2011) (quoting Snyder

v. Baxter Healthcare, Inc., 393 F. App’x 905, 909 (3d Cir. 2010)). Thus, “[a] charge

alleging a hostile work environment or a constructive discharge ‘will not be time

barred so long as all acts which constitute the claim are part of the same unlawful

employment practice and at least one act falls within the time period.’” Camplese

v. Morgan Stanley Smith Barney, LLC, No. 1:15-cv-00784, 2017 WL 2264349, at

*4 (M.D. Pa. May 24, 2017) (internal citations omitted) (emphasis in original)

(quoting Nat’l R.R. Passenger Corp. v. Morgan, 536 U.S. 101, 122 (2002)); see also

Napier, 833 F. Supp. 2d at 427 & n.5 (permitting plaintiff to move forward with

continuing tort theory at the motion to dismiss stage because one act was alleged

within the statute of limitations); McCafferty v. Thermo Fisher Scientific, No. 11-


                                          10
1146, 2011 WL 3443838, at *3 (D.N.J. Aug. 5, 2011) (same). Cases like the one

currently before the court are prime for the application of this doctrine:

             Courts most frequently apply the continuing torts doctrine
             in employment discrimination suits, where the very nature
             of hostile work environment claims involves repeated
             conduct that occurs over a series of days or perhaps years.
             The continuing torts doctrine is essential in the
             employment discrimination context because claims are
             based on the cumulative effect of individual acts that may
             not be actionable in isolation.

Caroll v. Fein, No. 1:15-cv-1720, 2018 WL 3418390, at *5 (E.D. Pa. July 13, 2018)

(internal citations, quotations, and emphasis omitted).

      Here, both Plaintiffs have alleged a pattern of discriminatory conduct that

extends into the last two years. Thus, the pattern of discriminatory acts they

complain of may very well be one continuing tort, and the court will not foreclose

the possibility of applying the continuing tort doctrine at this stage. See Napier, 833

F. Supp. 2d at 427 & n.5. The fact that defense counsel subjectively believes “none

of the events (as alleged) that took place within the applicable limitation period have

anything to do with race” is not a sufficient factual basis for the court to dismiss

Plaintiffs’ allegations. (Doc. 12, at p. 15 (emphasis in original).)

          C. The court will dismiss the 42 U.S.C. § 1981 claim.

      Plaintiffs alleged a 42 U.S.C. § 1981 claim against all Defendants. (See Doc.

9, pp. 12-13.) Section 1981 only creates a set of rights, the violation of which must

be properly brought as a section 1983 claim. McGovern v. City of Phila., 554 F.3d
                                          11
113, 121-22 (3d Cir. 2009). Thus, the court shall dismiss with prejudice Plaintiffs’

section 1981 claim as an independent cause of action. Section 1981 shall only be

considered as part of Plaintiffs’ section 1983 claim.

           D. The court will dismiss the individual defendants both in their
              individual and official capacities.

      Plaintiffs stated in their brief that they are withdrawing their claims against

the individual defendants in their individual capacity. (Doc. 20, p. 18, n.1.) The

court will thus dismiss the claims against the individuals in their individual

capacities. This leaves claims against the individuals in their official capacities and

claims against YCP. But “official-capacity suits generally represent only another

way of pleading an action against an entity of which an officer is an agent.” Brandon

v. Holt, 469 U.S. 464, 472 n.1 (1985) (internal quotations omitted). Thus, there is

no legal difference between whether the individual defendants remain named in their

official capacities or if Plaintiffs are required to proceed solely against YCP.

      But the court is sensitive to the economic implications of being named in a

lawsuit.    It sometimes must be reported to employers, courts during other

proceedings, and insurers. Additionally, removing the individual defendants will

not prejudice Plaintiffs. Plaintiffs’ recovery would be identical, and, as agents of the

entity defendant, they may still be deposed. Thus, because the additional counts

against the individuals in their official capacity are superfluous, and removing them



                                          12
will not affect the progress of Plaintiffs’ case, the court will dismiss the claims

against the individuals in their official capacity as well.

          E. Plaintiffs have alleged sufficient facts to state a claim for a 42 U.S.C.
             § 1983 claim against YCP.

      Under 42 U.S.C. § 1983, a party may bring a private cause of action against

any person who, under color of law, violates “any rights, privileges, or immunities

secured by the Constitution and laws.” The term “color of law” means the “misuse

of power made possible because the wrongdoer is clothed with the authority of the

state.” BLACK’S LAW DICTIONARY 333 (11th ed. 2019). This court has previously

held that York County Prison is a municipality and thus cannot be held liable for a

section 1983 violation based exclusively on the individual conduct of one of its

employees. See Leslie v. United States, No. 3:10-cv-1005, 2011 WL 13196558, at

*6 (M.D. Pa. Dec. 9, 2011). Instead, the section 1983 plaintiff must allege that YCP

violated their rights through the execution of a policy or custom held by the entity.

Id.

      A “policy” is a “standard course of action that has been officially established

by an organization, business, political party, etc.” BLACK’S LAW DICTIONARY 1401

(11th ed. 2019). There are three ways the conduct of a municipality’s agent can be

attributed to a custom or policy. First, a decisionmaker possessing final authority

may promulgate “a generally applicable statement of policy and the subsequent act



                                           13
complained of is simply an implementation of that policy.” Natale v. Camden Cty.

Corr. Facility, 318 F.3d 575, 584 (3d Cir. 2003) (internal quotations omitted).

      Second, “where no rule has been announced as policy but federal law has been

violated by an act of the policymaker itself,” the municipality may be held liable.

Natale, 318 F.3d at 584 (internal quotations omitted). Third, “a policy or custom

may also exist where the policymaker has failed to act affirmatively at all, though

the need to take some action to control the agents of the government is so obvious,

and the inadequacy of existing practice so likely to result in the violation of

constitutional rights, that the policymaker can reasonably be said to have been

deliberately indifferent to the need.” Id. (internal quotations and brackets omitted).

An “unconstitutional practice [can be] so pervasive that it could be attributed to the

municipality, without identifying a particular policymaker responsible for

acquiescing in the practice.” Hailey v. City of Camden, 631 F. Supp. 2d 528, 542

(D.N.J. 2009) (citing Natale, 318 F.3d at 584; Bielevicz v. Dubinon, 915 F.2d 845,

850 (3d Cir. 1990); Kneipp v. Tedder, 95 F.3d 1199, 1213 (3d Cir. 1996)).

      Here, Plaintiffs have alleged that “their supervisors and the wardens were on

notice of acts of discrimination based on race towards both Plaintiffs, but the

wardens failed to act,” and they argue this allegation is sufficient to allege municipal




                                          14
liability. (Doc. 20, p. 19.)4 Defendants’ object solely on the basis that Plaintiffs’

allegations are conclusory. Read on the whole, Plaintiffs have alleged sufficient

facts from which the court can reasonably infer that YCP has an ongoing and

widespread pattern of pervasive discrimination—known throughout all levels of the

organization, including as high as the former and current wardens—such that it may

have stated a claim for a custom of racist conduct. Taking all reasonable inferences

in favor of Plaintiffs, their allegations regarding their supervisors participating in

racist conduct may also constitute policymakers themselves engaging in the conduct

at issue. Thus, Plaintiffs’ allegations, at this stage, satisfy the second and third

standards under Natale v. Camden County Correctional Facility. The court will thus

permit the Section 1983 claim to proceed.

           F. Ms. Chambers has stated a claim for retaliation, but Mr. DeShields
              has not.

       To state a claim for retaliation under Title VII, the Plaintiff must allege that

their employer took an adverse employment action against them that was causally

connected to the employee engaging in activity protected by Title VII. Moore v.

City of Phila., 461 F.3d 331, 340-41 (3d Cir. 2006). Retaliatory animus can be

inferred from temporal proximity between the exercise of one’s rights and an adverse



4
        Plaintiffs also imply they have alleged a failure to train theory. But they have only done
so in a conclusory manner. The court thus will not evaluate whether the failure to train may be
enough to allege municipal liability.

                                               15
employment decision. See Farrell v. Planters Lifesavers Co., 206 F.3d 271, 279-80

(3d Cir. 2000). “[C]ircumstantial evidence of a ‘pattern of antagonism’ following

the protected conduct can also give rise to [an] inference” of retaliatory animus.

Kachmar v. SunGard Data Sys., Inc., 109 F.3d 173, 177 (3d Cir. 1997) (quoting

Robinson v. Se. Pa. Transp. Auth., 982 F.2d 892, 895 (3d Cir. 1993)). “Although

creating or permitting a hostile work environment can constitute a materially adverse

employment action, vicarious liability remains necessary to establish this basis.”

Peace-Wickham v. Walls, 409 F. App’x 512, 522 (3d Cir. 2010).5 To show vicarious

liability, the plaintiff must allege facts from which the court may infer their employer

“acted in an intentionally ineffective or negligently indifferent manner” after

discovering the antagonistic conduct. Id. at 523.

       Here, Plaintiffs allege separate examples of retaliation. The court will address

each in turn.

       Ms. Chambers claims she received a one-day suspension in December of 2018

as retaliation for filing her EEOC complaint. But she filed her EEOC complaint in

May of 2018. Ms. Chambers has provided no other explanation for the context of

the suspension. The court thus cannot reasonably infer the December suspension

was done out of retaliation.


5
        The parties have not briefed the issue of sovereign immunity or vicarious liability as it
relates to a Title VII violation. The court will thus presume, at this stage, that vicarious liability
case law in the Title VII section is applicable to YCP as an employer.

                                                 16
      Ms. Chambers also alleges her commander “threatened to punish” her after

her allegations were reported in the news. (Doc. 9, ¶ 46.) This action may have

sufficient temporal proximity to give rise to an inference of retaliatory animus. But

Ms. Chambers did not plead this threat affected her work in any way, or that it was

ever carried out. It thus cannot constitute an adverse employment action. See Ilori

v. Carnegie Mellon Univ., 742 F. Supp. 2d 734, 760 (W.D. Pa. 2010) (holding a

threat to fire did not constitute an adverse employment action because the “threat

was never carried out and had no demonstrable impact on plaintiff’s employment”).

      Ms. Chambers also claims bullying against her escalated shortly after filing

her EEOC complaint, and that she specifically reported the events to her supervisors,

but they took no corrective actions. These allegations satisfy the temporal proximity

and pattern of antagonism standards such that the court can infer an adverse

employment condition, attributable to YCP, was done in retaliation to Ms. Chambers

exercising her Title VII rights. The court will, at this stage, permit Ms. Chambers’s

retaliation claim to go forward.

      Mr. DeShields argues Defendants retaliated against him in January of 2019

after his EEOC complaint was reported in the news. He claims that his coworkers

posted racist comments on YCP’s Facebook page and encouraged inmates to file

false complaints against him. Mr. DeShields also acknowledges, however, that,

upon learning about the fraudulent complaints, individuals with authority removed


                                         17
the instigating officer. Mr. DeShields has also pleaded that the racist Facebook

“comments were eventually removed.”6 (Doc. 9, ¶ 65.) Thus, the fraudulent

complaints were competently addressed by Mr. DeShields’s supervisors. And the

racist Facebook comments were removed, thus prompting no further action by the

advisors. Based on these facts, Mr. DeShields has failed to allege sufficient facts to

demonstrate vicarious liability on YCP’s part for a pattern of antagonistic conduct

by his coworkers. The court will thus dismiss his retaliation claim without prejudice.

           G. Plaintiffs have stated a claim for discrimination under Title VII
              and the PHRA.

       “Title VII makes it an unlawful employment practice for an employer to

discriminate against an individual because of such individual’s race, color, religion,

sex, or national origin.” Connelly v. Lane Constr. Corp., 809 F.3d 780, 787 (3d Cir.

2016) (internal quotations and ellipses omitted) (citing 42 U.S.C. § 2000e-2(a)(1)).

“[A]n unlawful employment practice is established when the complaining party

demonstrates that race, color, religion, sex, or national origin was a motivating factor

for any employment practice, even though other factors also motivated the practice.”

Id. (internal quotations omitted) (citing 42 U.S.C. § 2000e-2(m)).7 Title VII is



6
        It is unclear whether these latter comments were removed by the person posting them or
by a prison supervisor. Taking all reasonable inferences in favor of Mr. DeShields, the court will
assume that the prison supervisor did not remove them, but the person did.
7
       Title VII and PHRA disparate treatment claims are subject to the same standards. Id. at
791 n.8.

                                               18
designed to address “discriminatory conduct” that is “so severe or pervasive that it

created a work environment abusive to employees because of their race, gender,

religion, or national origins.” Harris v. Forklift Sys., Inc., 510 U.S. 17, 22 (1993).

      As applied here, a reasonable person, assuming the allegations in the

complaint are true, could come to no other conclusion than YCP has been at best

complicit in, and at worst actively participating in, a widespread culture of racist

activity towards its black employees, and that Plaintiffs have been particularly

targeted by this conduct. Defendants effectively argue the court should presume that

years of repetitive bullying suffered by black people in the workplace are just part

of employment in this country. Their arguments are anathema to the foundations of

Title VII. While the court makes no judgment as to whether Plaintiffs’ facts are

actually true—Defendants may very well be able to defend themselves at trial—the

facts as alleged fall squarely within the type of conduct Title VII and the PHRA have

made illegal.

   IV.    Conclusion

      For the reasons explained above, the court shall dismiss, with prejudice,

Plaintiffs’ failure to promote claims, section 1981 claims, and claims against the

individual defendants, both in their individual and official capacities. The court will

also dismiss Mr. DeShields’s retaliation claim without prejudice, granting him leave




                                          19
to replead within twenty-one days. The motion is denied in all other regards. An

appropriate order shall follow.

                                      /s/ Sylvia H. Rambo
                                      SYLVIA H. RAMBO
                                      United States District Judge

Dated: October 21, 2019




                                      20
